United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.T., Appellant
and
U.S. POSTAL SERVICE, PARKLAWN
STATION, Milwaukee, WI, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 15-196
Issued: March 23, 2015

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
COLLEEN DUFFY KIKO, Judge
PATRICIA HOWARD FITZGERALD, Judge

JURISDICTION
On November 5, 2014 appellant filed a timely appeal from a September 19, 2014 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether carrying a mailbag aggravated appellant’s right hip osteoarthritis on
January 15, 2014, as alleged.
FACTUAL HISTORY
On January 17, 2014 appellant, a 43-year-old city carrier, filed a traumatic injury claim
alleging that he sustained a hip injury in the performance of duty on January 15, 2014. He stated
on the claim form, “Just walking with mailbag and hip went out on me.”
1

5 U.S.C. § 8101 et seq.

Dr. Daniel J. Thompson, Board-certified in internal medicine, related appellant’s history
of present illness and noted that x-rays demonstrated severe degenerative arthritis of the right hip
with near total loss of the joint space in the superior portion of the joint. He noted that these
findings were consistent with the type of pain appellant was having. Dr. Thompson completed
an attending physician’s form report. With an affirmative mark, he indicated that appellant’s
condition was aggravated by carrying a mailbag at work.
OWCP denied appellant’s claim on March 10, 2014. It found that the work activity
occurred as alleged but that the medical evidence did not provide a well-reasoned explanation of
how the work activity caused the diagnosed osteoarthritis. OWCP noted that osteoarthritis
develops over time due to many factors, including the natural progression of age.
Dr. Thompson completed another attending physician’s form report. He indicated again
that appellant’s right hip condition was aggravated by walking the distance appellant walked
with the weight that he carried.
Appellant requested reconsideration of OWCP’s March 10, 2014 decision.
Dr. Ankur N. Patel, Board-certified in internal medicine, noted that appellant was
suffering from severe pain in the right hip due to carrying a heavy bag of mail. He had severe
degenerative joint disease of the right hip joint and now had a problem with walking and
balance. Until surgery was performed, Dr. Patel found that appellant should be on light duty.
In a decision dated September 19, 2014, OWCP reviewed the merits of appellant’s claim
and denied modification of its prior decision. It found that the medical evidence did not present
a rationalized statement supported by findings on examination and objective test results
explaining how the diagnosed condition of severe osteoarthritis was the result of the incident on
January 15, 2014.2
LEGAL PRECEDENT
FECA provides compensation for the disability of an employee resulting from personal
injury sustained while in the performance of duty.3 An employee seeking benefits under FECA
has the burden of proof to establish the essential elements of his or her claim. When an
employee claims that he or she sustained an injury in the performance of duty, he or she must
submit sufficient evidence to establish that he or she experienced a specific event, incident or
exposure occurring at the time, place, and in the manner alleged. He or she must also establish
that such event, incident or exposure caused an injury.4

2

On April 16, 2014 appellant filed an occupational disease claim alleging that his right hip condition was the
result of walking and carrying mail. As OWCP has not issued a final decision on this claim it is not before the
Board on this appeal. See 20 C.F.R. § 501.2(c).
3

5 U.S.C. § 8102(a).

4

John J. Carlone, 41 ECAB 354 (1989).

2

Causal relationship is a medical issue,5 and the medical evidence generally required to
establish causal relationship is rationalized medical opinion evidence. The opinion of the
physician must be based on a complete factual and medical background of the claimant,6 must be
one of reasonable medical certainty,7 and must be supported by medical rationale explaining the
nature of the relationship between the diagnosed condition and the established incident or factor
of employment.8
ANALYSIS
OWCP accepts that appellant carried a mailbag in the course of his employment as a city
carrier. Appellant has thus met his burden of proof to establish a specific event, incident or
exposure occurring at the time, place, and in the manner alleged. The question is whether this
employment activity aggravated the severe osteoarthritis found in his right hip.
The medical opinion evidence is supportive of appellant’s claim, yet the evidence is not
sufficient for appellant to have met his burden of proof. Dr. Thompson, the attending internist,
completed two form reports indicating with an affirmative mark that appellant’s right hip
condition was aggravated by carrying a mailbag over some distance at work. The Board has
held, however, that when a physician’s opinion on causal relationship consists only of checking
“yes” to a form question, that opinion has little probative value and is insufficient to establish
causal relationship.9 Appellant’s burden includes the necessity of furnishing an affirmative
opinion from a physician who supports his conclusion with sound medical reasoning. As
Dr. Thompson did no more than check “yes” to a form question, his opinion on causal relationship
is of little probative value and insufficient to discharge appellant’s burden of proof.
Dr. Patel, another internist, noted that appellant had severe degenerative joint disease of
the right hip joint and was suffering from severe pain due to carrying a heavy bag of mail.
Although this is also supportive of appellant’s claim, Dr. Patel offered no more medical rationale
than Dr. Thompson did in his form reports. The mere fact that a condition manifests itself or
worsens during a period of federal employment raises no inference of causal relationship between
the two.10 There must be a medically sound and rational basis for finding a work-related
aggravation of the condition. Otherwise, opinions supporting causal relationship must be regarded
as speculative.
As Dr. Thompson and Dr. Patel did not offer sound medical reasoning to support their
opinions that carrying a heavy mailbag aggravated appellant’s right hip osteoarthritis, the Board
5

Mary J. Briggs, 37 ECAB 578 (1986).

6

William Nimitz, Jr., 30 ECAB 567, 570 (1979).

7

Morris Scanlon, 11 ECAB 384, 385 (1960).

8

William E. Enright, 31 ECAB 426, 430 (1980).

9

E.g., Lillian M. Jones, 34 ECAB 379 (1982).

10

Steven R. Piper, 39 ECAB 312 (1987).

3

finds that appellant has not met his burden to establish the critical element of causal relationship.
The Board will, therefore, affirm OWCP’s September 19, 2014 decision.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that the medical opinion evidence lacks sufficient rationale to establish
that carrying a mailbag aggravated appellant’s right hip osteoarthritis on January 15, 2014, as
alleged.
ORDER
IT IS HEREBY ORDERED THAT the September 19, 2014 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: March 23, 2015
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

4

